Case: 11-15132            Date Filed: 11/14/2012   Page: 1 of 7

                                                                           [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15132
                                        Non-Argument Calendar
                                      ________________________

                                           Agency No. A024-649-129




IKE JACOBSON,

llllllllllllllllllllllllllllllllllllllll                                              Petitioner,

                                                    versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                               Q              Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (November 14, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Petitioner Ike Jacobson seeks review of the Board of Immigration Appeals’
               Case: 11-15132     Date Filed: 11/14/2012   Page: 2 of 7

(BIA’s) final order of removal affirming the Immigration Judge’s (IJ’s) denial of

Jacobson’s application for cancellation of removal under 8 U.S.C. § 1229b. We

dismiss the petition in part and deny it in part.

                                           I.

      Jacobson, a native and citizen of Nigeria, first entered the United States on a

student visa in September 1980. He has continuously resided in the United States

since that time, and obtained lawful permanent resident status in 1983.

      On March 6, 2010, upon returning to the United States following a brief trip

to Nigeria, the Department of Homeland Security served Jacobson with a Notice to

Appear, charging him with removability under 8 U.S.C. § 1182(a)(2)(A)(i)(I), as

an arriving alien convicted of a crime of moral turpitude. At a hearing before an

IJ, Jacobson admitted to four prior convictions and the IJ consequently found him

removable. The IJ then denied Jacobson’s application for cancellation of removal.

The IJ found that, despite having spent 31 years in the United States, having some

family ties to this country, and otherwise satisfying the statutory requirements for

cancellation of removal, Jacobson’s extensive criminal history, minimal

acceptance of responsibility, and lack of good moral character counseled against

allowing him to remain in the United States. The BIA affirmed the denial of

Jacobson’s application, expressly adopting the portion of the IJ’s decision that

                                           2
               Case: 11-15132     Date Filed: 11/14/2012    Page: 3 of 7

denied Jacobson’s application for cancellation of removal based on discretionary

factors.

      Jacobson petitions this court for review of the BIA’s decision.

                                           II.

      We review our subject-matter jurisdiction de novo. Gonzalez-Oropeza v.

U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). We may only exercise

jurisdiction to review a final order of removal if “the alien has exhausted all

administrative remedies available to the alien as of right . . . .” 8 U.S.C.

§ 1252(d)(1); Sundar v. INS, 328 F.3d 1320, 1323 (11th Cir. 2003). In other

words, we cannot consider a claim that the petitioner could have, but did not, raise

before the BIA.

      We also lack jurisdiction to review some discretionary decisions in

immigration proceedings, including “any judgment regarding the granting of relief

under [8 U.S.C. § 1229b].” 8 U.S.C. § 1252(a)(2)(B)(i). Nevertheless, we retain

jurisdiction over “constitutional claims or questions of law raised upon a petition

for review . . . .” Id. § 1252(a)(2)(D). But for us to have jurisdiction to review it,

a petitioner’s constitutional claim must allege “at least a colorable constitutional

violation.” Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1284 (11th Cir. 2007). “A

petitioner may not create the jurisdiction that Congress chose to remove simply by

                                           3
              Case: 11-15132     Date Filed: 11/14/2012    Page: 4 of 7

cloaking an abuse of discretion argument in constitutional garb.” Id.

                                          A.

      Jacobson argues that he was erroneously and unconstitutionally

characterized as an arriving alien, that the IJ unconstitutionally shifted the burden

of proof by requiring him to prove his innocence of the prior criminal charges, that

the IJ was biased, that not granting review will deny him and his family

substantive due process, and that his two-year detention while undergoing removal

proceedings constituted double jeopardy. But he raised none of these contentions

before the BIA. They are therefore unexhausted and we lack jurisdiction to

consider them. 8 U.S.C. § 1252(d)(1).

      Jacobson also argues for the first time in this petition for review that the IJ

and BIA’s refusal to adjust his status under 8 U.S.C. § 1255 was arbitrary and

capricious. This argument is inapposite. The BIA’s decision was based on its

discretionary authority to cancel an alien’s removal under 8 U.S.C. § 1229b.

Jacobson filed his application for cancellation of removal as a lawful permanent

resident, so the adjustment of Jacobson’s status was plainly not at issue.

Compare 8 U.S.C. § 1229b(a) (granting the Attorney General authority to cancel

the removal, but not adjust the status, of permanent residents), with id. § 1229b(b)

(granting the Attorney General the authority to cancel the removal and adjust the

                                          4
              Case: 11-15132     Date Filed: 11/14/2012   Page: 5 of 7

status of nonpermanent residents). More importantly, this argument was never

raised before the BIA. Hence, it is unexhausted, and we lack jurisdiction to

consider it. 8 U.S.C. § 1252(d)(1).

                                         B.

      Jacobson next argues that the IJ and the BIA violated his due process rights

by failing to consider all of the available evidence in his case. Although this

argument is cloaked in due process language, Jacobson simply reiterates the

evidence he presented to the BIA and the IJ about the hardships his children would

face if his application for cancellation of removal were not granted. Put more

simply, Jacobson argues that the BIA should have exercised its discretion in his

favor. We do not have jurisdiction to review this claim. 8 U.S.C. § 1252(a)(2)(B).

Jacobson’s framing of the issue as a due process violation does not overcome this

jurisdictional limitation. See Arias, 482 F.3d at 1284.

      Jacobson also asserts that the BIA violated his due process rights by failing

to properly adjudicate his case according to established procedures, laws, and

regulations. To establish a due process violation in a removal proceeding, “aliens

must show that they were deprived of liberty without due process of law, and that

the asserted errors caused them substantial prejudice.” Lonyem v. U.S. Att’y Gen.,

352 F.3d 1338, 1341-42 (11th Cir. 2003). An alien “has no constitutionally

                                          5
              Case: 11-15132     Date Filed: 11/14/2012    Page: 6 of 7

protected interest in purely discretionary forms of relief.” Scheerer v. U.S. Att’y

Gen., 513 F.3d 1244, 1253 (11th Cir. 2008). Thus, failure to receive relief that is

“purely discretionary in nature” cannot underlie a due process violation. See id.

(quoting Garcia v. U.S. Att’y Gen., 329 F.3d 1217, 1224 (11th Cir. 2003)).

      The sole procedural issue that Jacobson raises is the BIA’s failure to assign

his case to a three-member panel. It cannot form the basis of a colorable

procedural due process claim because that decision is entirely discretionary. See 8

C.F.R. § 1003.1(e)(6) (permitting, but not requiring, a member of the BIA to

submit a case to a three-member panel in certain circumstances). We therefore

lack jurisdiction to consider this argument.

                                         III.

      Jacobson’s final argument is that the BIA’s failure to assign his case to a

three-member panel for review also violated the applicable regulations. Because

whether the BIA complied with the regulations governing its appeals is a question

of law, we have jurisdiction to review this contention. Nonetheless, Jacobson’s

argument fails. Members of the BIA may only refer a case to a three-member

panel when it satisfies one of the enumerated criteria in the regulations. See id.

Even if those criteria are satisfied, the decision to refer a case to a three-member

panel is discretionary. See id. Thus, the BIA did not err in declining to submit the

                                          6
               Case: 11-15132      Date Filed: 11/14/2012   Page: 7 of 7

case to a three-member panel.

                                             IV.

      In sum, the BIA was within its discretion in refusing to submit Jacobson’s

case to a three-member panel for review. And we lack jurisdiction to consider the

rest of Jacobson’s arguments. Accordingly, we dismiss the petition for lack of

jurisdiction in part, and deny it in part.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                              7